Name: Regulation (EU) NoÃ 1214/2011 of the European Parliament and of the Council of 16Ã November 2011 on the professional cross-border transport of euro cash by road between euro-area Member States
 Type: Regulation
 Subject Matter: transport policy;  monetary relations;  trade;  employment;  land transport;  organisation of transport
 Date Published: nan

 29.11.2011 EN Official Journal of the European Union L 316/1 REGULATION (EU) No 1214/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 November 2011 on the professional cross-border transport of euro cash by road between euro-area Member States THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 133 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The introduction of the euro has considerably increased the need for cross-border transport of cash by road. Within the euro area, banks, the large retail sector and other professional cash handlers should be able to contract with the cash-in-transit (CIT) company that offers the best price and/or service and to take advantage of the cash services of the nearest national central bank (NCB) branch or CIT cash centre, even if it is located in another Member State. Furthermore, a large number of Member States whose currency is the euro (hereinafter participating Member States) have arranged, or may want to arrange for, euro banknotes and coins to be produced abroad. The very principle of a single currency implies the freedom to move cash between participating Member States. (2) Due to the marked differences between Member States national law, it is generally very difficult to carry out the professional cross-border transport of euro cash by road between participating Member States. This situation is in contradiction to the principle of the free circulation of the euro and is to the detriment of the principle of freedom to provide services, which are among the fundamental principles of the European Union. (3) This Regulation is the response to the possible presentation of harmonisation instruments for the transport of cash, as expressed in Article 38(b) of Directive 2006/123/EC of the European Parliament and of the Council of 12 December 2006 on services in the internal market (3). (4) With a view to improving CIT security for both the CIT security staff involved and the public, use of the intelligent banknote neutralisation system (IBNS) should be encouraged and, after a thorough analysis of the potential impacts by the Commission, should be capable of being developed in a manner entailing harmonisation of IBNS among the participating Member States, without prejudice to the rules set out in this Regulation on applicable transport arrangements. (5) In view of the particular dangers to the health and life of both CIT security staff and the general public that are associated with the activity of transporting cash, it is appropriate that the cross-border transport of euro cash be subject to holding a specific cross-border CIT-licence. Such a licence should be held in addition to the national CIT licence that is required in most participating Member States, the form of which this Regulation does not harmonise. It is, moreover, appropriate that CIT companies established in those participating Member States which do not have a specific approval procedure for CIT-companies in addition to their general rules for the security or transport sectors, demonstrate a minimum experience of 24 months of regularly transporting cash in the Member State of establishment without infringing national law before they are granted a cross-border CIT licence by that Member State. Such an approach would increase mutual confidence between Member States. (6) In order to avoid the duplication of obligations and the introduction of an unnecessarily burdensome procedure, it is furthermore appropriate to provide that the holder of a cross-border CIT licence is not required also to hold a Community licence for the international carriage of goods by road, as laid down in Regulation (EC) No 1072/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international road haulage market (4). (7) The professional cross-border transport of euro cash by road between participating Member States should fully comply with this Regulation or with the law of the Member State of origin, the host Member State and, if applicable, the Member State of transit. (8) This Regulation is designed to allow the professional cross-border transport of euro cash by road between participating Member States under conditions that guarantee the security of the transaction, the safety of the CIT security staff involved and of the public and the free movement of euro cash. In accordance with normal market practice, it is also appropriate to allow a limited value of non-euro cash to be transported in the same CIT vehicle. (9) In view of the specific requirements facing cross-border CIT workers, it is appropriate that they follow a specific cross-border training module as detailed in Annex VI. In order to avoid unnecessary duplication, the cross-border training module should not include the elements already covered by compulsory training required for carrying out the domestic CIT activity. (10) Due to the specific conditions in the CIT sector, it is difficult to organise safe multi-day euro cash deliveries. It is therefore appropriate that a CIT vehicle carrying out the professional cross-border transport of euro cash by road return to its Member State of origin on the same day. (11) The Commission should put forward a proposal to amend the definition of daytime and/or of the minimum required length of ad-hoc initial training laid down in this Regulation in the event that the social partners at Union level agree that another definition is more appropriate. (12) According to Regulation (EC) No 1072/2009, the number of operations that may be carried out in the host Member State following the international carriage from another Member State is limited to three cabotage operations within 7 days. However, due to the specific characteristics of the CIT sector, it is normal practice for a CIT vehicle to carry out a much larger number of euro cash deliveries/pick-ups per day. It is therefore appropriate to derogate from Regulation (EC) No 1072/2009 by not imposing any limit upon the number of euro cash deliveries/pick-ups that a CIT vehicle may carry out in a host Member State during a single day. (13) National rules governing the behaviour of CIT security staff outside a CIT vehicle and governing the security of euro cash delivery/pick-up locations should not cover the possible use of banknote neutralisation systems in combination with the transport of banknotes in a fully-armoured CIT vehicle not equipped with IBNS. (14) Article 1(3)(a) of Directive 96/71/EC of the European Parliament and of the Council of 16 December 1996 concerning the posting of workers in the framework of the provision of services (5) covers posting situations where an undertaking provides transnational services on its own account and under its direction under a contract concluded between the undertaking and the party for whom the services are intended. (15) Considering the specific nature of CIT transport services, there is a need to provide for the analogous application of Directive 96/71/EC to all cross-border euro cash transport services in order to provide legal certainty for operators and ensure the practical applicability of the Directive in that sector. (16) Due to the specificity of the transport activities concerned and the occasional character of some of those activities, the analogous application of the minimum protection rules laid down in Directive 96/71/EC should be limited to the minimum rates of pay, including overtime rates, as referred to in Article 3(1)(c) of that Directive and these should be guaranteed for the duration of the whole working day in order not to impose an unnecessary administrative burden on the operators. As referred to in Directive 96/71/EC, and within the limits of the case law of the Court of Justice of the European Union, the concept of minimum rates of pay is defined by the national law or practice of the Member State where the worker is posted. Where, as a result of contracts, regulations, administrative provisions or practical arrangements, a CIT worker carries out cross-border transport for more than 100 working days in a calendar year in another Member State, it is appropriate that the minimum protection rules laid down in Directive 96/71/EC apply to such a worker mutatis mutandis. (17) The application of minimum protection rules in the host Member State should be without prejudice to the application of terms and conditions of employment which are more favourable to the worker under the law, collective agreement or employment contract in the workers Member State of origin. (18) For the purpose of establishing the relevant minimum protection rules, it is appropriate that the provisions on information cooperation in Article 4 of Directive 96/71/EC apply mutatis mutandis. In this respect, Member States should be able to avail themselves of the administrative cooperation and exchange of information provided for in Directive 96/71/EC. (19) This Regulation is without prejudice to the application of Regulation (EC) No 1889/2005 of the European Parliament and of the Council of 26 October 2005 on controls of cash entering or leaving the Community (6). (20) In order to take into account technological progress and possible new European standards, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of the amendment of the technical rules on standards in regard to the IBNS, the armouring of CIT vehicles, bulletproof vests and weapons strong-boxes. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level and of the social partners. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (21) In accordance with the principle of proportionality, as set out in Article 5 of the Treaty on European Union, this Regulation does not go beyond what is necessary in order to achieve its objective, namely to facilitate the professional cross-border transport of euro cash by road between euro-area Member States, HAVE ADOPTED THIS REGULATION: SECTION 1 COMMON RULES GOVERNING ALL CROSS-BORDER TRANSPORT OF EURO CASH BY ROAD Article 1 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) participating Member States means those Member States whose currency is the euro; (b) cross-border transport of euro cash by road means the professional transport, either for remuneration on behalf of third parties or carried out within a cash-in-transit (hereinafter CIT) company, by a CIT vehicle by road of euro banknotes or coins from a participating Member State, for supplying euro banknotes or coins to, or collecting them from, one or more locations in one or more other participating Member States, and in the Member State of origin  without prejudice to the transport of a maximum of 20 % of non-euro cash in relation to the total value of cash transported in the same CIT vehicle  where the majority of euro cash deliveries/pick-ups made by a CIT vehicle during the same day is carried out on the territory of the host Member State, or, in the case of point-to-point transport, where the transport takes place between two different participating Member States; (c) cross-border CIT licence means a licence delivered by the granting authority of the Member State of origin which authorises the holder to carry out the cross-border transport of euro cash by road between participating Member States in accordance with the conditions laid down in this Regulation; (d) granting authority means the authority in the Member State of origin in charge of issuing the cross-border CIT licence; (e) Member State of origin means the participating Member State in whose territory the CIT company is established. The CIT company is considered to be established if it is actually pursuing an economic activity, in accordance with Article 49 TFEU, for an indefinite period, through a stable infrastructure from where the business of providing services is actually carried out; (f) host Member State means one or more participating Member States in which a CIT company provides the service of delivering/picking up euro cash other than its Member State of origin; (g) Member State of transit means one or more participating Member States other than the Member State of origin which the CIT vehicle crosses in order either to reach the host Member State or to return to the Member State of origin; (h) daytime, when referring to transport, means transport carried out between 06.00 and 22.00; (i) CIT security staff means the employees instructed to drive the CIT vehicle in which the euro cash is being carried or to protect its contents; (j) CIT vehicle means a vehicle used for the professional transport of euro cash by road; (k) vehicle of ordinary appearance means a CIT vehicle which has a normal appearance and does not bear any distinctive signs indicating that it belongs to a CIT company or that it is used for the purposes of transporting euro cash; (l) point-to-point transport means transport from one secure location to another, without any intermediate stops; (m) secured area means a delivery/pick-up point for euro cash located within a building and secured against unauthorised access in terms of equipment (anti-intrusion systems) and access procedures for persons; (n) secure location means a location within a secured area, which is accessible to CIT vehicles and in which CIT vehicles can be loaded and unloaded in a secure manner; (o) to neutralise a banknote means to mutilate or damage it by staining or by other means as specified in Annex II; (p) intelligent banknote neutralisation system or IBNS means a system that meets the following conditions: (i) the banknote container continuously protects the banknotes by means of a euro cash neutralisation system, from a secured area to the euro cash delivery point or from the euro cash pick-up point to a secured area; (ii) the CIT security staff is not able to open the container outside the pre-programmed time periods and/or locations or to change the pre-programmed time periods and/or locations where the container can be opened once the euro cash transport operation has been initiated; (iii) the container is equipped with a mechanism for permanently neutralising the banknotes if any unauthorised attempt is made to open the container; and (iv) the requirements laid down in Annex II are complied with; (q) end-to-end IBNS means IBNS that is equipped for end-to-end use, namely the banknotes remain inaccessible to CIT security staff at all times and are under continuous protection by the IBNS from secured area to secured area or, for cassettes for Automated Teller Machines (ATMs) or other types of cash dispensers, from a secured area to the interior of the ATMs or the other types of cash dispensers; (r) A1 and B1, when referring to the level of language skills, mean the levels established by the Council of Europes Common European Framework of Reference for Languages, as referred to in Annex VII; (s) EU official languages means the languages referred to in Article 1 of Regulation No 1 determining the languages to be used by the European Economic Community (7). Article 2 Exclusions 1. The transport of euro banknotes and coins shall be excluded from the scope of this Regulation where it is: (a) carried out on the account of, and between, NCBs, or between banknote printing works and/or mints of participating Member States and the relevant NCBs; and (b) escorted by the military or the police. 2. The exclusive transport of euro coins shall be excluded from the scope of this Regulation where it is: (a) carried out on the account of, and between, NCBs, or between mints of participating Member States and the relevant NCBs; and (b) escorted by the military or the police or by private security staff in separate vehicles. Article 3 Place of departure, maximum duration and number of euro cash deliveries/pick-ups 1. Cross-border transport of euro cash provided in accordance with this Regulation shall be carried out during the daytime. 2. A CIT vehicle carrying out cross-border transport of euro cash shall start its journey from its Member State of origin and shall return to it on the same day. 3. By derogation from paragraphs 1 and 2, point-to-point transport may be carried out within a time-slot of 24 hours, provided that night-time transport of euro cash is allowed under national rules of the Member State of origin, of the Member State of transit and of the host Member State. 4. By way of derogation from Regulation (EC) No 1072/2009, there shall be no limit to the number of euro cash deliveries/pick-ups that a CIT vehicle may carry out in a host Member State during the same day. Article 4 Cross-border CIT licence 1. A company wishing to undertake cross-border transport of euro cash by road shall apply for a cross-border CIT licence from the granting authority in its Member State of origin. 2. The cross-border CIT licence shall be granted for a period of 5 years by the national granting authority, provided that the applicant company meets the following conditions: (a) it is approved to carry out CIT transport within its Member State of origin or, if the Member State has no specific approval procedure for CIT companies in addition to its general rules for the security or transport sector, it is able to provide evidence that it has had regular business transporting cash for at least 24 months within its Member State of origin prior to the application with no infringements of that Member States national law governing such activities; (b) its managers and the members of its board do not have a relevant entry in a criminal record and are of good repute and integrity, according to, for instance, relevant police records; (c) it has a valid civil liability insurance to cover at least third-party damage to life and property, regardless of whether the cash transported is insured thereunder; (d) the applicant company, its CIT security staff, vehicles and security procedures employed in or applied for the purposes of cross-border transport of euro cash comply with this Regulation or, where expressly referred to in this Regulation, with national law specifically relating to the transport of cash. 3. The cross-border CIT licence shall be drawn up in accordance with the model and the physical characteristics defined in Annex I. CIT security staff in CIT vehicles engaged in the professional cross-border transport of euro cash by road shall, at all times, be able to show the inspection authorities the original or a certified copy of a valid cross-border CIT licence. 4. The cross-border CIT licence shall allow the company to carry out cross-border transport of euro cash under the terms of this Regulation. By way of derogation from Regulation (EC) No 1072/2009, the holder of such a licence shall not be required to possess a Community licence for the international carriage of goods by road. Article 5 CIT security staff 1. All members of the CIT security staff shall satisfy the following requirements: (a) they do not have a relevant entry in a criminal record and are of good repute and integrity according to, for instance, relevant police records; (b) they have a medical certificate certifying that their physical and mental health is adequate for the task to be performed; (c) they have successfully followed at least 200 hours of ad hoc initial training, not including any training on the use of firearms. The minimum requirements for the ad hoc initial training referred to in point (c) are set out in Annex VI. CIT security staff shall follow further training activities in the areas set out in point 3 of Annex VI, at least every 3 years. 2. At least one member of the CIT security staff in the CIT vehicle shall have at least A1-level language skills in the languages used by the local authorities and the population in the relevant areas of the Member State of transit and of the host Member State. The CIT vehicle shall, furthermore, be in constant radio contact, via the CIT companys control centre, with someone who has at least B1-level language skills in the languages used by the local authorities and the population in the relevant areas of the Member State of transit and of the host Member State, so as to ensure that effective communication with the national authorities is possible at all times. Article 6 Carrying of weapons 1. CIT security staff shall comply with the law of the Member State of origin, of the Member State of transit and of the host Member State as regards the carrying of weapons and the maximum permitted calibre. 2. When entering the territory of a Member State the law of which does not allow CIT security staff to be armed, any weapons in the possession of the CIT security staff shall be placed in an on-board weapons strong-box which meets the European standard EN 1143-1. Such weapons shall remain inaccessible to the CIT security staff throughout the journey across that Member States territory. They may be removed from the weapons strong-box when entering the territory of a Member State whose law allows CIT security staff to be armed and shall be removed from it when entering the territory of a Member State whose law requires CIT security staff to be armed. Opening the weapons strong-box shall require remote intervention by the CIT vehicles control centre and shall be conditional upon verification by the control centre of the vehicles exact geographical location. The requirements set out in the first subparagraph shall also apply if the type or the calibre of the weapon is not allowed under the law of the Member State of transit or of the host Member State. 3. Where a CIT vehicle whose Member State of origin does not allow CIT security staff to carry arms, enters the territory of a Member State whose law requires CIT security staff to carry arms, the CIT company shall ensure that the CIT security staff on board is provided with the required weapons and that they fulfil the minimum training requirements of the host Member State. 4. CIT security staff who are armed or who travel in a CIT vehicle with arms on board shall have a professional weapons licence or authorisation issued by the national authorities of the Member State of transit and/or the host Member State, where those Member States allow CIT security staff to be armed, and fulfil all the national requirements for that professional weapons licence or authorisation. For that purpose, Member States may recognise the professional weapons licence or authorisation of the other Member State. 5. Member States shall establish a single central national contact point to which CIT companies established in other Member States may submit applications for a professional weapons licence or authorisation for their CIT security staff. Federal Member States may establish contact points at State level. Member States shall inform the applicant of the outcome of the application within 3 months from the submission of a complete application file. 6. In order to make it easier for CIT security staff who are employed by a company established in another Member State to fulfil the national requirements for obtaining a professional weapons licence or authorisation, Member States shall provide for validation of equivalent professional weapons training followed in the Member State where the applicants employer is established. If this is not possible, Member States shall ensure that the necessary professional weapons training is provided on their own territory in an EU official language which is an official language of the Member State where the applicants employer is established. Article 7 CIT vehicle equipment 1. CIT vehicles shall be equipped with a global navigation system. The CIT companys control centre shall be able continuously and accurately to locate its vehicles. 2. CIT vehicles shall be equipped with appropriate communication tools to allow contact to be made at any time with the control centre of the CIT company operating the vehicles and with the competent national authorities. The emergency numbers to contact the police authorities in the Member State of transit or in the host Member State shall be available in the vehicles. 3. CIT vehicles shall be equipped in a manner that allows the registration of the time and location of all euro cash deliveries/pick-ups in order to make it possible for the proportion of euro cash deliveries/pick-ups referred to in Article 1(b) to be checked at any time. 4. Where CIT vehicles are equipped with IBNS, the IBNS used shall comply with Annex II and shall have been homologated in a participating Member State. In reply to a request for verification made by the authorities of the Member State of origin, the host Member State or the Member State of transit, undertakings carrying out cross-border transport of euro cash in CIT vehicles using IBNS shall supply written evidence of approval of the IBNS model used within 48 hours. Article 8 Role of the national police forces This Regulation is without prejudice to the application of national rules that require: (a) cash-transport operations to be notified to the police in advance; (b) CIT vehicles to be equipped with a device that allows them to be tracked at a remote distance by the police; (c) high-value point-to-point transport to be escorted by the police. Article 9 Rules to ensure the security of the cash delivery/pick-up locations in the host Member State This Regulation is without prejudice to the application of national rules governing the behaviour of CIT security staff outside a CIT vehicle and the security of the locations where cash is delivered/picked up in the Member State concerned. Article 10 Removal of neutralised banknotes from circulation CIT companies operating under this Regulation shall remove from circulation all banknotes that may have been neutralised that they encounter while carrying out their activities. They shall hand over those banknotes to the appropriate NCB branch of their Member State of origin and provide a written statement on the cause and nature of the neutralisation. If those banknotes are collected in a host Member State, the NCB of the host Member State shall be informed by the NCB of the Member State of origin. Article 11 Mutual information 1. Member States shall submit to the Commission the rules referred to in Articles 8 and 9 as well as information on which IBNS have been homologated by them and shall immediately inform the Commission of any change affecting those rules and homologations. The Commission shall ensure that those rules as well as a list of homologated IBNS are published in all the EU official languages which are the official languages of the relevant participating Member States through the appropriate channels, with a view to informing swiftly all the actors involved in a CIT cross-border activity. 2. Member States shall keep a register of all the companies to which they have delivered a cross-border CIT licence and shall inform the Commission about its content. They shall update the register, including in relation to any decision to suspend or withdraw a licence pursuant to Article 22 and shall immediately inform the Commission of such update. To facilitate information-sharing, the Commission shall set up a central secured database containing data on licences issued, suspended or withdrawn, which shall be accessible to the relevant authorities of the participating Member States. 3. In implementing Article 5(1)(a), the Member State of origin shall take due account of information concerning the criminal record, repute and integrity of CIT security staff that is communicated to it by the host Member State. 4. Member States shall inform the Commission about their specific training requirements for CIT security staff for the purpose of the ad-hoc initial training referred to in Article 5(1)(c). The Commission shall ensure that that information is published in all the EU official languages which are the official languages of the relevant participating Member States through the appropriate channels, with a view to informing all the actors involved in a CIT cross-border activity. 5. Member States shall inform the Commission of the addresses and other contact details of the national contact points referred to in Article 6(5) and of relevant national law. The Commission shall ensure that this information is published through the appropriate channels, with a view to informing all the actors involved in a CIT cross-border activity. 6. Where a Member State withdraws the professional weapons licence or authorisation that it has delivered to a member of the CIT security staff of a company established in another Member State, it shall inform the granting authority of the Member State of origin thereof. 7. Member States shall inform the Commission of the addresses and other contact details of the relevant authorities referred to in Article 12(2). The Commission shall ensure that this information is published through the appropriate channels, with a view to informing all the actors involved in a CIT cross-border activity. Article 12 Information prior to the start of cross-border transport 1. A company holding or having submitted an application for a cross-border CIT licence shall inform the granting authority at least 2 months before it begins its cross-border activity of the Member States in which it will carry out CIT transport. The Member State of origin shall subsequently immediately notify the Member States concerned that the cross-border activity is to start. 2. A company that intends to carry out cross-border cash transport shall provide in advance the relevant authority or authorities indicated by the host Member State with information on the type or types of transport it will use, the names of the persons who may carry out such transport and the type of any weapons carried. SECTION 2 SPECIFIC RULES FOR EACH TYPE OF TRANSPORT Article 13 Applicable transport arrangements 1. With respect to the cross-border transport of euro banknotes by road carried out on its territory, each Member State shall allow: (a) at least one of the options laid down in Article 14, 15, 16, 17 or 18; and (b) those options laid down in Articles 14, 15, 16, 17 and 18 that are comparable to the transport arrangements allowed for domestic CIT transport. Article 17 shall apply to all Member States as regards point-to-point transport. 2. With respect to the cross-border transport of euro coins by road carried out on its territory, each Member State shall allow: (a) at least one of the options laid down in Article 19 or 20; and (b) those options laid down in Articles 19 and 20 that are comparable to the transport arrangements allowed for domestic CIT transport. 3. Transport which includes both euro banknotes and coins shall be covered by the transport arrangements for the cross-border transport of euro banknotes. 4. As regards the application of Articles 14, 15, 16 and 18, a Member State may decide that only end-to-end IBNS may be used on its territory for the servicing of off-premises ATMs or other types of off-premises cash dispensers, provided that the same rules apply for domestic CIT transport. 5. Participating Member States shall notify the Commission of the transport arrangements which are applicable in accordance with this Article. The Commission shall publish a corresponding information notice in the Official Journal of the European Union. The applicable transport arrangements shall take effect 1 month after publication of the information notice. Participating Member States shall use the same procedure when new transport arrangements become applicable pursuant to this Article. 6. If a host Member State or a Member State of transit finds that an IBNS displays serious deficiencies as regards the technical characteristics normally required, namely that the cash can be accessed without triggering the neutralisation mechanism or the IBNS has been modified after homologation in such a way that it no longer fulfils the homologation criteria, it shall inform the Commission and the Member State that granted the homologation and may ask that new tests be carried out on that IBNS. Pending the results of those new tests, Member States may provisionally prohibit the use of that IBNS on their territory. They shall, without delay, inform the Commission and the other participating Member States thereof. Article 14 Transport of banknotes in an unarmoured CIT vehicle of ordinary appearance equipped with IBNS Companies holding a cross-border CIT licence may carry out cross-border transport of euro banknotes by road using an unarmoured CIT vehicle equipped with IBNS, provided that the following conditions are met: (a) the vehicle is of ordinary appearance; (b) there are at least two CIT security staff per vehicle; (c) none of the CIT security staff wears a uniform. Article 15 Transport of banknotes in an unarmoured CIT vehicle with a clear marking indicating that it is equipped with IBNS Companies holding a cross-border CIT licence may carry out cross-border transport of euro banknotes by road using an unarmoured CIT vehicle equipped with IBNS, provided that the following conditions are met: (a) the vehicle and banknote containers bear very clear markings indicating that they are equipped with IBNS and those markings correspond to the pictograms depicted in Annex III; (b) there are at least two CIT security staff per vehicle. Article 16 Transport of banknotes in a cabin-armoured CIT vehicle equipped with IBNS Companies holding a cross-border CIT licence may carry out cross-border transport of euro banknotes by road using a cabin-armoured CIT vehicle equipped with IBNS, provided that the following conditions are met: (a) the cabin of the vehicle is armoured to withstand at least gunfire from firearms in accordance with the specifications set out in Annex V; (b) the vehicle and banknote containers bear very clear markings indicating that they are equipped with IBNS and those markings correspond to the pictograms depicted in Annex III; (c) the cabin of the vehicle is equipped with a bulletproof vest for each member of the CIT security staff on board, at least respecting the norm VPAM class 5, NIJ IIIA or an equivalent standard; (d) there are at least two CIT security staff per vehicle. The CIT security staff may wear the bulletproof vests referred to in point (c) during the transport and shall wear them where required by the law of the Member State where they are situated. Article 17 Transport of banknotes in a fully-armoured CIT vehicle not equipped with IBNS Companies holding a cross-border CIT licence may carry out cross-border transport of euro banknotes by road using a fully-armoured CIT vehicle not equipped with IBNS, provided that the following conditions are met: (a) the parts of the vehicle in which the CIT security staff are present are armoured to withstand at least gunfire from firearms in accordance with the specifications set out in Annex V; (b) the cabin of the vehicle is equipped with a bulletproof vest for each member of the CIT security staff on board, at least respecting the norm VPAM class 5, NIJ IIIA or an equivalent standard; (c) there are at least three CIT security staff per vehicle. The CIT security staff may wear the vests referred to in point (b) during the transport and shall wear them where required by the law of the Member State where they are situated. Article 18 Transport of banknotes in a fully-armoured CIT vehicle equipped with IBNS Companies holding a cross-border CIT licence may carry out cross-border transport of euro banknotes by road using a fully-armoured CIT vehicle equipped with IBNS, in accordance with Article 16(b) and Article 17(a) and (b). There shall be at least two CIT security staff per vehicle. Article 19 Transport of coins in an unarmoured CIT vehicle Companies holding a cross-border CIT licence may carry out cross-border transport of euro coins by road using an unarmoured CIT vehicle carrying only coins, provided that the following conditions are met: (a) the vehicle is of ordinary appearance; (b) there are at least two CIT security staff per vehicle; (c) none of the CIT security staff wears a uniform. Article 20 Transport of coins in a cabin-armoured CIT vehicle Companies holding a cross-border CIT licence may carry out cross-border transport of euro coins by road using a cabin-armoured CIT vehicle carrying only coins, provided that the following conditions are met: (a) the cabin of the vehicle is armoured to withstand at least gunfire from firearms in accordance with the specifications set out in Annex V; (b) the vehicle bears very clear markings indicating that it is carrying only coins and those markings correspond to the pictogram depicted in Annex IV; (c) the cabin of the vehicle is equipped with a bulletproof vest for each member of the CIT security staff on board, at least respecting the norm VPAM class 5, NIJ IIIA or an equivalent standard; (d) there are at least two CIT security staff per vehicle. The CIT security staff may wear the bulletproof vests referred to in point (c) during the transport and shall wear them where required by the law of the Member State where they are situated. SECTION 3 FINAL PROVISIONS Article 21 Compliance During the period of validity of a cross-border CIT licence, Member States of origin shall ensure that the rules laid down in this Regulation are complied with, including via random inspections without prior notification to the company. Such inspections may also be carried out by host Member States. Article 22 Penalties 1. Where the competent national authorities find that there has been an infringement of one of the terms under which the cross-border CIT licence was granted, the granting authority may send a warning to the company concerned, impose a fine, suspend the licence for a period ranging from 2 weeks to 2 months or withdraw the licence completely, depending on the nature or severity of the infringement. The granting authority may also prohibit the company concerned from applying for a new licence for a period of up to 5 years. 2. The Member State of transit or the host Member State shall communicate any infringement of this Regulation  including infringements of the national rules referred to in Articles 8 and 9  to the competent national authorities of the Member State of origin, which shall decide on an appropriate penalty. The Member State of transit or the host Member State may furthermore impose a fine in case of infringement of the national rules referred to in Articles 8 and 9 or of the applicable transport arrangements referred to in Article 13. It may prohibit CIT security staff that have committed such infringements from carrying out cross-border cash transport on its territory if the infringement can be imputed to them. 3. The Member State of transit or the host Member State may suspend the right of a CIT company to transport euro cash by road on its territory for a maximum period of 2 months, pending a decision by the granting authority of the Member State of origin which shall be taken within that same period, where the CIT company: (a) has not complied with the provisions of this Regulation relating to the minimum number of CIT security staff per CIT vehicle or relating to weapons; (b) carries out its transport activity in a way that constitutes a danger to public order; or (c) has committed repeated infringements of this Regulation. 4. The Member State that issued the professional weapons licence or authorisation may impose penalties on the CIT security staff in accordance with its national rules in case of infringement of its national weapons law. 5. The penalties shall be proportionate to the severity of the infringement. Article 23 Emergency security measures 1. A Member State may decide to introduce temporary security measures going beyond those provided for in this Regulation in the event of an urgent problem affecting significantly the security of CIT operations. Such temporary measures shall affect all CIT transport in all or part of the national territory, shall apply for a maximum period of 4 weeks and shall be notified immediately to the Commission. The Commission shall ensure their swift publication through the appropriate channels. 2. The prolongation of the temporary measures provided for in paragraph 1 beyond a period of 4 weeks shall be subject to prior authorisation by the Commission. The Commission shall decide whether to grant such prior authorisation within 72 hours of receipt of a request. Article 24 Remuneration of CIT security staff carrying out cross-border transport CIT security staff carrying out cross-border transport in accordance with this Regulation shall be guaranteed the relevant minimum rates of pay, including overtime rates, in the host Member State in accordance with Article 3(1)(c) of Directive 96/71/EC. If the relevant minimum rates of pay in the host Member State are higher than the wage paid to the employee in the Member State of origin, the relevant minimum rates of pay, including overtime rates, of the host Member State shall apply for the whole working day. If transport is carried out in more than one host Member State during the same day and more than one of those Member States have higher relevant minimum rates of pay than the wage applied in the Member State of origin, the highest of those minimum rates of pay, including overtime rates, shall apply for the whole working day. However, where, as a result of contracts, regulations, administrative provisions or practical arrangements, a CIT worker carries out cross-border transport for more than 100 working days, wholly or partially spent in a calendar year in another Member State, the terms and conditions of employment referred to in Directive 96/71/EC shall be applied fully for all the working days spent wholly or partially in that host Member State in that calendar year. For the purpose of establishing the relevant terms and conditions of employment, Article 4 of Directive 96/71/EC shall apply mutatis mutandis. Article 25 Committee on the cross-border transport of euro cash 1. A Committee on the cross-border transport of euro cash shall be established. It shall be chaired by the Commission and gather two representatives per participating Member State, together with two representatives of the European Central Bank. 2. The Committee shall meet at least once a year to exchange views on the implementation of this Regulation. For this purpose, it shall consult the stakeholders in the sector, including the social partners, and take their views into account as appropriate. It shall be consulted on the preparation of the review referred to in Article 26. Article 26 Review By 1 December 2016 and every 5 years thereafter, the Commission shall report to the European Parliament and to the Council on the implementation of this Regulation. For that purpose, it shall consult the stakeholders in the sector including the social partners followed by the Member States. The report shall, in particular, examine the possibility of establishing common training requirements for the carrying of arms by CIT -security staff and of amending Article 24 in the light of Directive 96/71/EC, take due account of technological progress in the area of IBNS, consider the potential added value of granting Union CIT licences on a group basis and assess whether this Regulation needs to be revised accordingly. Article 27 Amendment of technical rules The Commission shall be empowered to adopt delegated acts in accordance with Article 28 concerning amendments to Annex II and to the technical rules on the standards applicable to the armouring of CIT vehicles and to bulletproof vests referred to in Articles 16, 17, 18 and 20, and to weapons strong-boxes referred to in Article 6(2), with a view to taking into account technological progress and possible new European standards. Article 28 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 27 shall be conferred on the Commission for an indeterminate period of time from 30 November 2012. 3. The delegation of power referred to in Article 27 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified therein. It shall take effect on the day following the publication of the decision in the Official Journal of the European Union or on a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 27 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of 3 months of notification of that act to the European Parliament and to the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 3 months at the initiative of the European Parliament or of the Council. Article 29 Entry into force This Regulation shall enter into force 12 months after its publication in the Official Journal of the European Union. It shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 16 November 2011. For the European Parliament The President J. BUZEK For the Council The President W. SZCZUKA (1) OJ C 278, 15.10.2010, p. 1. (2) Position of the European Parliament of 27 September 2011 (not yet published in the Official Journal) and decision of the Council of 27 October 2011. (3) OJ L 376, 27.12.2006, p. 36. (4) OJ L 300, 14.11.2009, p. 72. (5) OJ L 18, 21.1.1997, p. 1. (6) OJ L 309, 25.11.2005, p. 9. (7) OJ 17, 6.10.1958, p. 385. ANNEX I MODEL FOR CROSS-BORDER CIT LICENCE ANNEX II INTELLIGENT BANKNOTE NEUTRALISATION SYSTEM (IBNS) I. Definitions and general provisions An IBNS may contain either banknotes (packaged or unpackaged) or one or several cassettes for ATMs or other types of cash dispensers. An IBNS must have been homologated in a participating Member State in order to be used for cross-border transport of euro cash under this Regulation. The homologation must be made according to an existing European specific standard. As long as there is no such standard, the homologation must be made in accordance with this Annex. II. IBNS approval procedure (a) In order to be homologated, the IBNS must have passed various tests in a test laboratory that has been approved or recognised by a participating Member State. It must furthermore be accompanied by instructions for its use, which indicate the operating procedures and conditions that ensure the effectiveness of the destruction or neutralisation of the banknotes. These tests must make it possible to ascertain that the following technical characteristics of the IBNS are satisfactory: (i) Main required functions of the monitoring system  permanently to monitor and record the instructions concerning the conditions for access to, and use of, the IBNS,  continuously to verify compliance with these instructions and detect anomalous situations,  automatically and immediately to neutralise the banknotes in the event of non-compliance with the instructions, detection of anomalous situations or opening of the container outside the pre-programmed time periods and/or locations. (ii) Location where the monitoring system may be programmed and influence of CIT security staff on how the IBNS operates An IBNS must be programmed only in a secured area. An end-to-end IBNS must only be programmed in a secure location. CIT security staff must not have any means whatsoever of influencing the operation of the IBNS outside the pre-programmed time periods and/or locations. However, where there is a time-delay system for triggering the neutralisation, the CIT security staff may re-initiate the time delay once. (iii) Location where the IBNS may be opened (for end-to-end systems) An IBNS must only be opened in the pre-programmed destinations. (b) The IBNS must be retested every 5 years, even where the national approval is issued for an unlimited period. If the new tests are not conclusive, the homologation ceases to be valid for cross-border transport under this Regulation. (c) In order to pass the tests, one of the following results must be achieved upon performance of the tests:  it was not possible to access the banknotes and there was no damage to the IBNS, the mechanism of which remained operational, or  the IBNS was damaged but it was not possible to access the banknotes without triggering the neutralisation system. III. Testing procedures The method used to carry out the tests and the standards establishing the result which the systems tested must achieve are laid down in this Annex. However, adjustments may be made at national level so as to bring them into line with the existing test protocols followed by the laboratories in each Member State. In order for the IBNS to be homologated, the IBNS-manufacturer must ensure that the results of the testing procedures in this Annex are transmitted to the homologating authority. (a) Test of IBNS resistance to different attack scenarios Member States must carry out six of the various tests simulating attack scenarios, while the other tests may also be carried out in accordance with the applicable national rules. For each of the tests carried out, the result must be a pass within the meaning of point II(c):  compulsory tests: 1. cutting of the power supply; 2. breaking into the container; 3. opening the container by destructive means (e.g. sledgehammer); 4. rapid cutting (guillotining); 5. immersion in liquid; 6. gradual and immediate exposure to extreme temperatures (hot and cold): e.g. cooling in liquid nitrogen and heating in a preheated oven,  recommended tests that may also be carried out: 7. resistance to firearms (e.g. with 12-bore cartridges); 8. use of chemicals; 9. free drop; 10. exposure to significant electromagnetic surges; 11. exposure to significant electrostatic surges. (b) Effectiveness of neutralisation of banknotes The neutralisation processes currently used are staining, chemical destruction and pyrotechnical destruction. Since technological developments may occur, the list of processes used is non-exhaustive and purely indicative. Following any unauthorised attempt to access the banknotes via the various forms of attack, the banknotes must be either destroyed or stained. A minimum of three tests must be carried out. 100 % of the banknotes must be irreversibly neutralised. It must furthermore be apparent for any holder of the banknotes that they have been subject to neutralisation. A minimum of 10 % of the surface area of both sides of each banknote must be stained if the banknotes are in safe-bags. If the banknotes are not in safe-bags, a minimum of 20 % of the surface area of both sides of each banknote must be stained. For destruction systems, a minimum of 20 % of the surface area of each banknote must be destroyed in both cases. (c) Content of the tests for banknotes resistance to cleaning  for IBNS using staining For such cleaning, use must be made of different products or combinations of products. Different scenarios must be arranged so as to vary the temperature and duration of cleaning. Two procedures must be used for these cleaning tests:  cleaning must be carried out immediately after staining, and  cleaning must be carried out 24 hours after staining, These tests must be carried out on a representative sample of real banknotes used in the euro area. One of the following results must be obtained at the end of these tests:  the cleaning leads to destruction of the banknotes,  the cleaning leaves ink visible on a surface area of at least 10 % of each banknote (density test of the ink used),  the cleaning leads to the mutilation of both the banknote's original colours and its security features. IV. Safety guarantees for the systems used Chemical substances released from IBNS in order to neutralise banknotes may be subject to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) and establishing a European Chemicals Agency (1). That Regulation addresses risks to human health and the environment of substances manufactured, imported or used on their own, in a mixture, or in an article. In order for the IBNS to be homologated, the manufacturer must verify whether it has to register or notify substances contained in its products or to communicate information on safe use to its customers. The manufacturer may also have legal obligations resulting from the inclusion of these substances in the candidate list of substances of very high concern or in the list of substances subject to authorisation set out in Regulation (EC) No 1907/2006. These obligations refer not only to the listed substances on their own or in mixtures, but also to their presence in articles. A certificate must be supplied to the homologating authority of the Member State by the IBNS manufacturer, which includes the results of this verification and which lists the substances or elements used to ensure destruction or neutralisation of the banknotes and attests that they do not pose a serious risk to health in the case of inhalation by, or contact with, the skin of the CIT security staff or of the NCB staff. The certificate must furthermore indicate possible precautionary measures to be taken. The homologating authority must transmit the certificate to the NCBs of the participating Member States with respect to IBNS homologated by it. To this effect, the certificate may include an analysis of the risks of exposure to the chemicals, i.e. maximum permissible duration of exposure for a quantity to be determined. (1) OJ L 396, 30.12.2006, p. 1. ANNEX III IBNS PICTOGRAMS Pictogram for CIT vehicles equipped with IBNS Pictogram for banknote containers equipped with IBNS ANNEX IV PICTOGRAM FOR CIT VEHICLES CARRYING EXCLUSIVELY COINS ANNEX V ARMOURING SPECIFICATIONS The minimum armouring requirement referred to in Section 2 of this Regulation means that the armouring of the CIT vehicle is able to resist gunfire from a rifle of Kalashnikov type with a calibre of 7,62 mm Ã  39 mm using full steel jacket (plated) iron core ammunition with a mass of 7,97 grams (+/  0,1 gram) with a velocity of at least 700 metres/second at a firing distance of 10 metres (+/  0,5 metres). ANNEX VI MINIMUM REQUIREMENTS OF INITIAL TRAINING FOR CIT SECURITY STAFF THAT CARRY OUT CROSS-BORDER EURO CASH TRANSPORT CIT workers taking part in professional cross-border transport of euro cash by road between Member States in the euro area must: (1) fully follow and complete at least the appropriate initial training as provided by their national regulations of reference and/or the relevant collective labour agreements or, in the absence thereof, the national CIT/security association's or internal company's training courses; (2) successfully pass the examinations following this initial training or any procedure aimed at testing the learning outcome; (3) fully follow and complete the additional and obligatory training module as provided for in this Annex consisting of at least:  cross-border CIT procedures,  Union law on CIT,  applicable national law covering CIT of the Member States of transit and the host Member States,  driving rules for CIT in the Member States of transit and the host Member States (including right for CIT vehicles to use specific driving lanes),  national security protocols in case of attack in the Member States of transit and the host Member States,  organisation and operating procedures of CIT transport protected by IBNS technology of the Member States of transit and the host Member States,  applicable national operational protocols, rules and regulations of the Member States of transit and the host Member States,  national protocols in case of emergency of the Member States of transit and the host Member States in case of breakdown, road accidents, and technical and mechanical failures of any CIT equipment and vehicle,  national administrative procedures and company rules within the Member States of transit and the host Member States regarding communication with the control point etc. of all Member States transited and of all host Member States,  information and training regarding cooperation and appropriate protocols with national, regional and local police forces including with regards to checks carried out on CIT vehicles and security staff,  applicable national and Union law and/or applicable collective agreements regarding working time, number of breaks necessary, working conditions, wages applicable,  applicable national and Union law and/or applicable collective agreement stipulations regarding CIT security staff rest periods  when needed, how often, duration of each break period, secure location, communication with control centres, etc.,  applicable security rules for deliveries/pick-ups (secure location, pavement risk management etc.),  national law of reference regarding the use of weapons and their storage,  offensive and defensive driving techniques,  relevant training on the use of GPS, telephone and other technical equipment/systems used in cross-border CIT transport,  national health and safety regulation in the Member States of transit and the host Member States relevant for workers transporting valuables and travelling with large vehicles by road and protocols in case of injury or sickness of employees,  first aid training. The training must furthermore include the following items:  preventive and remedial measures in the areas of stress management and third party violence,  risk assessment at work,  language training as necessary to fulfil the language requirements set out in Article 5(2). ANNEX VII COUNCIL OF EUROPES COMMON EUROPEAN FRAMEWORK OF REFERENCE FOR LANGUAGES: LEVELS User B1: Can understand the main points of clear standard input on familiar matters regularly encountered in work, school, leisure, etc. Can deal with most situations likely to arise whilst travelling in an area where the language is spoken. Can produce simple connected text on topics which are familiar or of personal interest. Can describe experiences and events, dreams, hopes & ambitions and briefly give reasons and explanations for opinions and plans. User A1: Can understand and use familiar everyday expressions and very basic phrases aimed at the satisfaction of needs of a concrete type. Can introduce him/herself and others and can ask and answer questions about personal details such as where he/she lives, people he/she knows and things he/she has. Can interact in a simple way provided the other person talks slowly and clearly and is prepared to help.